Per Curiam.

Complaint on a note. Answer, usury. Denial.
Trial by the Court; finding and judgment, over a motion for a new trial, for the full amount of the note and interest.
It is urged that the evidence was not sufficient to sustain the finding.
We have carefully examined the evidence, and, although it strongly tends to show that the transaction was usurious, we cannot disturb the finding. Jones, the plaintiff, and James, one of the defendants, were the witnesses, and, in some respects, their testimony was contradictory. The judge, who presided at the trial, saw the witnesses, heard their statements, and, after the finding, had an opportunity to review the whole matter upon the motion for a new trial. The Madison Ins. Co. v. Mix, at this term (1).
The judgment is affirmed, with 5 per cent, damages and costs.

 Ante, 117.